internal_revenue_service department of the treasury p o box index no ben franklin station washington dc number release date person to contact telephone number cc dom p si plr-115208-98 date date refer reply to legend taxpayer community_property trust this is in response to your letter dated date and prior correspondence in which you requested rulings concerning a qualified_personal_residence_trust taxpayer owns fee simple title to property located in community the property consists of land improved by a single_family_residence the only other structure on the property is a two car garage the remaining property is generally wooded and is used for recreational purposes the property is used exclusively as a personal_residence by taxpayer and no individual other than taxpayer has the right to use or occupy the property no commercial activity is conducted on the property under the community ordinances that regulate zoning of real_property the land is zoned exclusively for agricultural purposes and requires a minimum of acreage for residences unless special exceptions are approved by the zoning committee to rezone a parcel the planing and zoning committee must find that the rezoning is in the public interest thus the ordinance precludes the subdivision of property except in unusual circumstances taxpayer proposes to transfer property to a qualified_personal_residence_trust to be established by the taxpayer taxpayer’s spouse will serve as the trustee for the term of the qualified_personal_residence_trust the proposed trust will terminate at the earlier of years from the date it is established or the date of the taxpayer’s death during the term of trust property will be held exclusively for the use and occupancy of the taxpayer the entire net_income from trust will be paid at least annually to the taxpayer also during the term of trust no income may be paid to anyone other than the taxpayer all cash or cash equivalents will be paid to the taxpayer at the termination of trust under the terms of trust the trustees are prohibited from selling or transferring the residence directly or indirectly to the taxpayer taxpayer’s spouse or an entity controlled by the taxpayer or taxpayer’s spouse during the term of trust or at any time after the original term of trust to any trust held under this trust agreement that is a grantor_trust under sec_671 to of the internal_revenue_code for purposes of the preceding sentence a sale or transfer to another grantor_trust of taxpayer or taxpayer's spouse is considered a sale or transfer to taxpayer or the taxpayer's spouse the term control is defined in sec_25_2701-2 and iii of the gift_tax regulations if the property is sold during the term any proceeds from such sale will continue to be held as part of the trust for the period specified in trust ie the sales proceeds shall continue to be held as part of the trust until the earliest of a the date that i sec_2 years from the date of sale or b the date on which a replacement residence is acquired by trust in addition to holding property trust provides that it may hold cash in a separate_account to pay trust expenses already incurred or reasonably expected to be paid_by the trust within six months of the date of addition make improvements within six months of addition of the cash or allow the trustee to purchase a replacement personal_residence within three months from the date of the addition of cash in addition the trustee may hold in separate_accounts any proceeds from the sale of the personal_residence and policies of insurance on the residence and any proceeds received under an insurance_policy held by trust trust also provides that any cash in excess of the amount necessary for these purposes must be distributed to the taxpayer in addition trust prohibits the holding of any asset other than assets specifically described above and prohibits commutation of the taxpayer's interest at any time before the termination_date of trust under article x of the proposed trust if prior to the expiration of the term of trust property ceases to be used or held for the use as a personal_residence of taxpayer trust shall cease to be a qualified_personal_residence_trust and the trustee shall convert the trust assets to a qualified_annuity_interest that must meet the requirements of sec_25_2702-3 those requirements are set forth in article x if taxpayer dies within years of the creation of trust trust will terminate and all trust assets and accrued but undistributed_income will be distributed pursuant to a general_power_of_appointment held by taxpayer if trust terminates at the end of the year term taxpayer's children become the primary beneficiaries of trust if the trustee determines that it is in the best interest of the beneficiaries to retain the residence then taxpayer and spouse have the first option to lease the residence at fair rental value if the trustee determines that it is not in the best interest of the beneficiaries to retain the residence the residence will be sold at fair_market_value and all the income from trust will be paid to the beneficiaries until the death of taxpayer and spouse at the death of taxpayer and spouse all trust assets will be distributed to or for the benefit of the beneficiaries you request a ruling that property qualifies as a personal_residence of taxpayer under sec_2702 sec_25 c you also request a ruling that the proposed trust meets the requirements of a qualified_personal_residence_trust under sec_25_2702-5 sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero sec_2702 provides an exception to sec_2702 in the case of the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 provides in part that a transfer in trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 will be treated as satisfying the requirements of sec_2702 sec_25_2702-5 provides that in order to qualify as a qualified_personal_residence_trust the provisions of the governing instrument must satisfy all the requirements of a qualified_personal_residence_trust throughout the term of the trust sec_25_2702-5 provides that in general the governing instrument of a qualified_personal_residence_trust must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use as a personal_residence of the term holder under sec_25_2702-5 a residence is held for use as a personal_residence of the term holder so long as the residence is not occupied by any other person other than the spouse or dependent of the term holder and is available at all times for use by the term holder as a personal_residence under sec_25_2702-5 ii the trust may hold certain assets listed in that section in addition to the personal_residence sec_25_2702-5 provides that a personal_residence of a term holder is either the principal_residence of the term holder within the meaning of sec_1034 one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings sec_25_2702-5 provides that the governing instrument must provide that within days after the date on which the trust ceases to be a qualified_personal_residence_trust with respect to certain assets the assets must be either distributed outright to the term holder or converted to and held for the balance of the term holder's term in a separate share of the trust meeting the requirements of a qualified_annuity_interest if the assets are to be converted to and held as a qualified_annuity_interest the governing instrument must contain all the provisions required by sec_25_2702-3 with respect to a qualified_annuity_interest under sec_25_2702-5 in general the governing instrument must prohibit the trust from selling or transferring the residence directly or indirectly to the grantor the grantor’s spouse or an entity controlled by the grantor or grantor’s spouse during the retained term_interest of the trust or at any time after the retained term_interest that the trust is a grantor_trust pursuant to sec_671 through in this case parcels in proximity to property generally contain a similar amount of acreage further zoning requirements in community preclude subdivision of property the structures on the property are used for residential purposes and are not being used for a commercial purpose consequently we conclude that property as described above constitutes a personal_residence within the meaning of sec_2702 and sec_25_2702-5 in addition we conclude that the proposed trust agreement as submitted meets the requirements of a qualified_personal_residence_trust under sec_25_2702-5 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters no opinion is expressed regarding the tax treatment of these transactions under any other provision of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours industries assistant chief_counsel passthroughs and special by george masnik chief branch enclosure copy for sec_6110 purposes
